COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              NARINDER SINGH
                                                                                     MEMORANDUM OPINION *
              v.      Record No. 1395-12-4                                               PER CURIAM
                                                                                       DECEMBER 26, 2012
              BABITA RANI


                                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 R. Terrence Ney, Judge

                                (Robert L. Tomlinson, II, on brief), for appellant. Appellant
                                submitting on brief.

                                No brief for appellee.


                      Narinder Singh appeals a child support modification order. Singh argues that the trial court

              erred by not applying the presumptive child support guidelines and making no findings as to why

              the presumptive amount would be unjust or inappropriate as is required by statute. Upon reviewing

              the record and opening brief, we conclude that this appeal is without merit. Accordingly, we

              affirm the decision of the trial court.

                                                         BACKGROUND

                      On April 8, 2004, the trial court entered a final decree of divorce for Singh and Babita

              Rani. The final decree stated that Singh would pay Rani $600 per month for child support for

              their three minor children.

                      In 2012, Singh filed a motion to reduce child support because one of the parties’ three

              children reached the age of majority. Rani subsequently filed a motion to increase child support

              because of a reduction in her income.

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        On July 9, 2012, the parties appeared before the trial court and presented evidence of

their income. Pursuant to Code § 20-108.2, the presumptive amount of child support was $277

per month. After hearing evidence and argument from the parties, the trial court ruled that the

child support would remain at $600 per month. Pursuant to the written statement of facts, the

trial court “held that the child support as it stands is woefully low particularly given the decrease

in wife’s earnings because of a reduction in her day care business.” 1

        The trial court entered the final order on July 9, 2012. Singh noted the following

objection – “Seen and objected to amount of child support not taking into consideration

emancipated child.” This appeal followed.

                                              ANALYSIS

        On appeal, Singh argues that “the trial court abused its discretion in deviating from the

presumptive amount of the child support guidelines by failing to consider the statutory factors

and without making written findings as required by statute.” However, Singh did not object on

this ground at the trial court level.

        “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

        We “will not consider an argument on appeal which was not presented to the trial court.”

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). “The purpose of

Rule 5A:18 is to allow the trial court to correct in the trial court any error that is called to its

attention.” Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc).

        Accordingly, we will not consider Singh’s argument.



        1
        Appellant submitted a written statement of facts, instead of a transcript, pursuant to
Rule 5A:8.
                                             -2-
                                  CONCLUSION

For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                   Affirmed.




                                         -3-